    .~       t
                       Case
         AO 106 (Rev. 04/10)   3:18-mj-06296-BLM
                             Application for a Search Warrant        Document 1 Filed 12/14/18 PageID.1 Page 1 of 24
'   t---·-~""'·
           ....,I
                                                UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                     Southern District of California

                         In the Matter of the Search of                             )
                     (Briefly describe the property to be searched                  )
                      or identify the person by name and address)                               Case No.
                                                                                    )
       One Black Google Pixel 2 XL phone, model number                              )
     G011 C, with black case, currently located at 10385 Vista                      )
            Sorrento Parkway, San Diego, CA 92121                                   )

                                                      APPLICATION FOR A SEARCH WARRANT
                                                                                                                           18MJ6296
                 I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
         penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
         property to be searched and give its location):

           See Attachment A

         located in the       ~~~~~~~-
                                      Southern             District of   -~~~~~~~~~~~
                                                                                        California             , there is now concealed (identify the
         person or describe the property to be seized):
          See Attachment B


                      The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                           ~evidence of a crime;
                            0 contraband, fruits of crime, or other items illegally possessed;
                            ~property designed for use, intended for use, or used in committing a crime;
                            0 a person to be arrested or a person who is unlawfully restrained.
                      The search is related to a violation of:
                        Code Section                                                            Offense Description
                    18 USC§ 371                             Conspiracy
                    15 U.S.C. § § 78j(b), 78ff, and         Securities Fraud
                    17 C.F.R. § 240.10b-5
                      The application is based on these facts:
                    See Attached Affidavit

                      ~ Continued on the attached sheet.                                 J
                      0 Delayed notice of~~ day~}iive exact ending date if more than 3JYfiays:                                         ) is requested
                          under 18 U.S.C. § 3103a, the(asis of which is set forth on the attached sheet.


                                                                                              ~
                                                                                                ~lv~          Applicant's signature

                                                                                                             FBI SA John Roberts
                                                                                                              Printed name and title

         Sworn to before me and signed in my presence.




         City and state: San Diego, California                                                       U.S. Magistrate Judge Barbara L. Major
                                                                                                              Printed name and title
           Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.2 Page 2 of 24

     '!                                 AFFIDAVIT IN SUPPORT OF
 1                            APPLICATION FOR SEARCH AND SEIZURE WARRANT
 2           I,   John W. Roberts,               being duly sworn,          do hereby depose and state
 3    as follows:
 4           1.      I    am       a    Special    Agent     ("SA")       with       the     Federal    Bureau   of

 5    Investigation ("FBI"), assigned to the San Diego Division.                                       I have been

 6    employed by the FBI as a SA since October 1999.                                     I graduated from the

 7    College of the Holy Cross                     in 1995,       with a       degree in Accounting and

 8    Mathematics.            From 1995 to 1999,             I worked as a financial auditor at a

 9    major international accounting firm.                         During this time, I also received

10    a    license       as    a       Certified    Public    Accountant             in    the   Commonweal th   of

11    Massachusetts.

12           2.      While working as a SA, I have conducted, or participated in,

13    investigations of various violations of federal                                     law,    including white

14    collar crime.            Among other things,                I have conducted,              and assisted in,

15    the execution of numerous arrest warrants, search warrants, and seizure

16    warrants in investigations.                    Since June 2000,                I have been assigned to

17    squads responsible for investigating white collar offenses.                                       The squad

18    to which I am currently assigned specializes in investigating all forms

19    of     economic          crime,        including        corporate,              securities,       financial

20    institution, bank and investment fraud.

21           3.      In       the       nearly     nineteen       years     I       have     been    assigned    to

22    investigate             financial          crimes,      I      have           become       experienced     in

23    investigations involving all                    types of economic crimes,                     including the

24    methods and means employed by individuals who engage in these offenses.

25    In addition to my personal investigative experience,                                       I have consulted

26    extensively with other experienced agents                             of       the FBI,       other federal

27    agents and officers,                 and securities regulators who have expertise in

28    investigations               involving      economic    crime.            I    have    attended    training
         Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.3 Page 3 of 24



 1 courses covering the topics of fraud and white collar crime, and other

 2 types of criminal violations.
 3         4.      The facts set forth in this affidavit are based on my own

 4 personal knowledge; knowledge obtained from other individuals during my

 5 participation in this investigation,                                 including other law enforcement

 6 officers;         my       review       of        documents          and        records       related          to      this

 7 investigation; recorded conversations with insiders; communications with

 8 others who have personal                      knowledge          of       the    events       and circumstances

 9 described        herein;         and        information        gained            through       my    training          and

10 experience.        Because this affidavit is submitted for the limited purpose

11 of establishing probable cause in support of the application for a search

12 and seizure warrant,                  it does not set forth each and every fact that I

13 or others have learned during the course of this investigation

14         5.      This affidavit is made in support of an application to search

15 the following cellular telephone:

16                 a. A black Google Pixel 2 XL phone, model number GOllC, with

17                    black             case         (hereinafter             referred           to     as            "SUBJECT

18                    TELEPHONE");

19 for items that constitute evidence,                              fruits,         and instrumentalities of

20 violations        of       federal          criminal      law,        namely,           conspiracy            to    commit
21 securities fraud in violation of 18 U.S.C.                                   §   371, and securities fraud

22 in violation of 15 U.S.C.                     §    §   78j(b),       78ff, and 17 C.F.R.                  §   240.lOb-5

23 occurring from January 1, 2016 through July 5, 2018.
24         6.      Based on my training and experience and the facts as set forth
25 in this affidavit,               there is probable cause to believe that violations
2 6 of    18    u.S .C.   §    3 71 ,    and 15 U . S . C .         §    §   7 8 j (b) ,    7 8 ff ,   and 1 7 C . F . R .
27   §   240.lOb-5 have been committed by the user of the SUBJECT TELEPHONE.
28 There is also probable cause to believe that a search of the SUBJECT

                                                              2
      Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.4 Page 4 of 24



 1 TELEPHONE (as more particularly described in Attachment A) will reveal

 2 evidence of these crimes (as more particularly described in Attachment

 3 B) .

 4               PROBABLE CAUSE SURROUNDING THE CRIMINAL CONDUCT

 5 THE INDICTMENT IN THIS CASE
 6        7.    On June 29, 2018, a federal grand jury sitting in the Southern

 7 District of California handed down a sealed indictment against Gannon

 8 Giguiere and Oliver Lindsay.            The indictment, which the Court has since

 9 unsealed,    charges   Giguiere         and   Lindsay      with       conspiracy    to   commit

10 securities fraud in violation of 18 U.S.C.                 §   371, and securities fraud
11 in violation of 15 U.S.C.       §   §   78j(b), 78ff, and 17 C.F.R.             §   240.lOb-5.

12        8.    The indictment alleges a              conspiracy to conduct            two market

13 manipulation and pump-and-dump schemes.                  One of those schemes involved

14 Giguiere's and Lindsay's manipulation of the stock of Kelvin Medical,

15 Inc., which began in or about October 2017, and continued until in or

16 about March 2018.      The second scheme involved Giguiere's manipulation

17 of the stock of Eco Science Solutions,                   Inc., which began in or about

18 January 2016, and continued until in or about January 2017.

19 BACKGROUND
20        Pump-and-Dump Schemes Generally
21        9.    Based on my training and experience,                     and from consultation

22 with other agents and securities regulators,                      I   know that     fraudulent

23 schemes surrounding the issuance, marketing, and trading of and in the
24 stock of small, thinly-capitalized (or "microcap") companies have been
25 widespread for years.     Although these frauds vary in their particulars,
26 in a typical scheme co-conspirators (1) secretly obtain control over a
27 small company that has shares of stock that can be publicly-traded,                          (2)
28 artificially    inflate   the       price     of   the    stock       (the   "pump")     through

                                                 3
     Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.5 Page 5 of 24



 1 misleading        corporate      disclosures,          call    rooms,     and   stock   promotion

 2 techniques (including, for example, penny stock newsletters and internet
 3 advertising),       and    (3)    sell     their       stock   into     the   rising market    for

 4 significant profits           (the "dump") .           Stock prices almost invariably go

 5 down   as    a    result   of     the    dump,     leaving      innocent      stockholders    with

 6 significant losses.

 7        10.   There are many aspects to a successful manipulation scheme,

 8 including the following:

 9              a.      Reaching agreement on conspirator roles.                   Co-conspirators

10 often play various roles in market manipulation schemes.                          This is driven

11 by the development of particular competencies, and a desire to separate

12 activities so regulators and law enforcement have a harder time linking

13 all aspects of the scheme.               Some people create, or obtain and clean up,

14 a corporate shell that is suitable for manipulation.                          Others promote the

15 stock through call rooms,               internet pages,        or penny stock newsletters.

16 Still others hold the conspirators' shares that they will sell into the

17 rising market and distribute the proceeds to the conspirators.                            All of

18 these players are essential to a successful scheme, and co-conspirators

19 sometimes reach an agreement on who covers what costs, and how much of

20 the proceeds will go to which conspirators.

21              b.      Controlling           the         company's        outstanding       shares.

22 Manipulators are more successful when they control larger blocks of free

23 trading shares.       This allows them to impact the market price more easily,
24 and decreases       the chances          that other market participants will place
25 downward pressure on the stock price while the conspirators are trying

26 to increase the price.
27              c.      Using       nominee    accounts.          Manipulators      almost    always
28 control bank and brokerage accounts, but often hold those accounts in

                                                      4
      Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.6 Page 6 of 24



 1 the name of other individuals or entities.                  This hides the fact that,

 2 e.g., those persons involved in the manipulation also manage and control

 3 significant aspects of the business,                and persons selling stock into a

 4 rising market (the "dump") are also responsible for promotional efforts.

 5 Spreading out the shares among a larger number of nominee accounts also

 6 conceals that one person or group is responsible for most of the open-

 7 market activity in a stock, and facilitates manipulative trading in the

 8 stock.

 9             d.    Press        Releases    and      Corporate    Developments.       Stock

10 manipulators are able to sell the majority of their shares at relatively

11 high prices by getting innocent investors interested in the stock.                        Co-

12 conspirators often spend significant time developing an idea or product

13 that the Company is supposedly pursuing.                 They then cause the company

14 to issue press releases.              These releases often have a nugget of truth

15 that is exaggerated or presented in a misleading way.                      Press releases

16 are often issued in conjunction with efforts to promote the stock in

17 other ways.

18             e.    Stock Promotion.             Stocks are sometimes promoted through

19 high-pressure     call       rooms,    stock    newsletters,     and   advertisements      on

20 finance websites.           The point of these efforts is the same as that of

21 press releases        -    to get everyday investors        interested in the stock,

22 which will increase demand for the stock.               This has two salutary effects:

23 the stock's price and volume increase,                  and the co-conspirators have

24 enough people to whom to sell their stock at inflated prices.                   Promotions

25 often tout recent corporate disclosures as a reason to buy the stock.

26             f.    "Building the Chart."               Co-conspirators      commonly trade

27 stock between two or more accounts                  that they control,     and engage in

28 other    forms   of       manipulative    trading.      Seeing    a    recent   history    of


                                                   5
        Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.7 Page 7 of 24



 1 increases in the price and volume of a given stock often incentivizes

 2 investors who have been exposed to promotions - investors who look up

 3 the stock chart on the internet can see upward trends                                 that solidify

 4 their decision to invest in the company.

 5                g.      Controlled          Stock    Sales.      Co-conspirators         often     seek

 6 steady,       consistent and predictable movements                     in a    stock's price and

 7 volume.       They are able to get and keep investors interested in the stock

 8 if the price goes up steadily, as opposed to suddenly.                                This way,    the

 9 conspirators can sell shares for longer periods of time, and ultimately

10 sell more shares for higher prices, on average, than they can when there

11 are dramatic swings in prices and volumes.                           Co-conspirators also seek

12 to    avoid        sudden   shifts     because       they    would    rather    not    attract     the

13 attention of regulators and law enforcement.                      Even during the promotional

14 period,       they     also       engage    in     manipulative      trading     to    support     the

15 appearance of strong investor demand for the stock.

16                h.      Distributing the            fraudulent     proceeds.          One person or

17 group     of        co-conspirators         is     often     responsible       for     selling     the

18 conspirators' shares into the market.                        They then often transfer money

19 through intermediary accounts, many of them offshore, when distributing

20 the proceeds          to    the    co-conspirators          who were    responsible      for     other

21 aspects       of    the scheme,       e.g.,      the company's management or             the shell

22 broker.

23         The Individuals and Entities Involved
24         11.    Gannon Giguiere - Based on information obtained from social

25 media     websites,         Giguiere       has   experience     in     information      technology,

26 having worked as Senior Director of Search at Altavista,                               the internet

27 search company.             Based on his           recorded statements,         a    review of     the

28

                                                        6
      Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.8 Page 8 of 24


                                                           1
 1 website itself,            and according to CHS,            Giguiere has operated a stock

 2 promotion website called TheMoneyStreet.com since at least as early as
 3 2016.     Based on the evidence gathered in this case,                     some of which is

 4 discussed below, I believe Giguiere was involved in the manipulation of

 5 the stock of Kelvin Medical, Inc.                 (Ticker: KVMD, or "Kelvin Medical"),
 6 and     Eco   Science        Solutions,    Inc.        (Ticker:    ESSI,   or   "Eco    Science
 7 Solutions"),        among     others.      The    SUBJECT TELEPHONE was          seized    from
 8 Giguiere on July 5, 2018.

 9         12.   CHS     -    CHS has admitted to          investigators      that he has been
10 involved in penny stock fraud for many years, and has had contact with

11 many other repeat players in the industry.                        CHS states that, since at
12 least as early as 2016,             he was involved in the promotion of stocks

13 through TheMoneyStreet.com.                CHS and his associate,           Gannon Giguiere,

14 paid for advertisements on websites like Yahoo Finance, where a click

15 on the ad links to a TheMoneyStreet. com landing page touting a particular

16 stock.    CHS    is       cooperating with       the    investigation,     and has     recorded

17 conversations         and    captured     evidence      of   written    communications    with

18 Giguiere, Lindsay, and others regarding the manipulation of many stocks.
19         13.   Oliver Lindsay - According to U.S. law enforcement databases,

20 Oliver Lindsay ("Lindsay") is a Canadian citizen.                      According to CHS, and

21 Lindsay's       statements      during recorded phone             calls,   Lindsay primarily

22 resided in Georgetown, Cayman Islands before his arrest in this case.

23
   1
     In August 2017, the United States charged CHS in a sealed complaint with
24 conspiracy to commit securities fraud, in violation of 18 U.S.C. § 371, for
   his role in a scheme relating to the 2012 manipulation Cuba Beverage Company.
25
   When approached by agents, CHS agreed to cooperate, the arrest warrant was
26 not executed, and the complaint was later dismissed without prejudice. CHS
   has entered into a cooperation agreement with the United States, has been
27 advised that he will be charged for his role in the prior scheme at the
   conclusion of the investigation, and is cooperating in hopes that the United
28 States will file a motion for downward departure under 18 u.s.c. § 3553
   and/or § 5Kl.1 of the Sentencing Guidelines.

                                                     7
       Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.9 Page 9 of 24



 1 Based on        Lindsay's    statements        during   recorded phone       calls,     Lindsay

 2 operated an offshore brokerage firm known as CMGT Capital Management

 3   ( "CMGT").     Based on the evidence gathered in this case, much of which

 4 is discussed below, I believe Lindsay was involved, along with Giguiere,

 5 in the manipulation of the stock of Kelvin Medical, among others.

 6        14.     According to its filings with the United States Securities and

 7 Exchange Commission          ("SEC"),     Kelvin Medical was a Nevada Corporation

 8 with its principal place of business in Nevada City,                         California,    and

 9 purported to be an "early participant in medical device and telehealth

10 wearables with a         focus on the development of artificial intelligence

11 driven physical therapeutic technologies."

12        15.     According to its filings with the SEC, Eco Science Solutions,

13 Inc. was a Nevada corporation with its principal place of business in

14 Makawao,       Hawaii.       According     to    its    press    releases     and     corporate

15 disclosures to the SEC, Eco Science Solutions purported to pursue several

16 business models over time; this included, in 2017, purporting to be "a

17 premier        health,     wellness      and    alternative      medicines      business     by

18 effectively servicing and connecting wisely conscious consumers with

19 like-minded businesses."

20 THE MANIPULATION SCHEME REGARDING KELVIN MEDICAL, INC. STOCK

21        16.     According     to   CHS,    and    Giguiere's      statements     on    recorded

22 telephone calls,         attorney Sharon Mitchell,              who was   Kelvin Medical's

23 corporate       counsel,    contacted      Giguiere     about     becoming    involved with

24 Kelvin Medical, Inc.
25        17.     Based on Giguiere's recorded statements, Mitchell was unable

26 to collect on her legal fees from other individuals previously associated

27 with Kelvin Medical.          Mitchell then approached Giguiere, who agreed to

28

                                                    8
     Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.10 Page 10 of 24



 1 pay Mitchell's outstanding fees of $60,000 in order to obtain shares of
 2 Kelvin Medical stock and access to the company's management.

 3       Control over Kelvin Medical Stock
 4       18.     According    to   brokerage        records    obtained    during        the

 5 investigation,     Phenix Ventures,     LLC   ("Phenix Ventures")      purchased 1. 5

 6 million shares from an entity controlled by Mitchell,                  and deposited

 7 these shares in a domestic brokerage account               (the "Domestic Brokerage

 8 Account").     According to Kelvin Medical's filings with the SEC, Giguiere

 9 was the "Managing Member" of Phenix Ventures.

10       19.     According to Giguiere' s     and Lindsay's      recorded statements,

11 and attachments to messages sent to and from these two individuals,
12 Giguiere arranged for a nominee entity to purchase a separate 1. 5 million

13 shares from Mitchell.       According to brokerage records and Giguiere's and

14 Lindsay's     recorded    statements,    these    shares   were   maintained     in   an

15 entity's account at CMGT.         According to recorded statements made by
16 Giguiere and Lindsay,       Lindsay managed and controlled trading activity

17 in this entity's account on behalf of Giguiere.
18       20.     According to Giguiere's recorded statements, he pursued other

19 ways by which he could own or control most of Kelvin Medical's free-

20 trading shares, including through additional purchases of stock directly

21 from Kelvin Medical, and purchases of shares from "friends and family"

22 of individuals previously associated with Kelvin Medical.
23       21.     During a recorded call on January 22,          2018 with Lindsay and
24 CHS, Giguiere stated that "the attorney wants me not to buy them [the
25 friends and family shares] in my name," so Giguiere wanted to purchase
26 those shares "somehow through CMGT,           using,   you know,    cash that we've
2 7 created. "    Lindsay responded:       "We can do it tomorrow.          I   have ... a
28 corporation we can use that has an account.            It will be a fresh name and

                                             9
     Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.11 Page 11 of 24



 1 everything."      Giguiere then stated: "Sell a little bit of what you have

 2 on hand and just use that cash."                 Giguiere also stated that after his

 3 contemplated additional purchases of Kelvin Medical stock, he would own

 4 "100 percent of the balance" of the company's free trading stock.

 5        22.   On March 9, 2018, Lindsay sent a message stating, in part, "it

 6 would be great to see the DTC."                  Based on my training and experience,
 7 the phrase DTC refers to a list of a company's shareholders obtained

 8 from   the   Depository Trust            Corporation,    a   securities   clearinghouse.

 9 Giguiere responded: "Your universe owns all shares in the float."
10        "Building the Chart" through Manipulative Trading

11        23.   Based on my training and experience,                   and discussions with

12 securities regulators,         I    know that one type of manipulative trading

13 involves matched trades.             A matched trade is an order to buy or sell

14 securities that is entered with knowledge that a matching order on the

15 opposite side of the transaction has been or will be entered for the

16 purpose of     (a)    creating a         false   or misleading appearance of active

17 trading in any publicly traded security or                    (b)   creating a    false or
18 misleading appearance with respect to the market for any such security.

19        24.   Based on my training and experience, I believe that a number

20 of   statements      made by       the   Giguiere     and Lindsay     show an    intent   to

21 manipulate the price and volume of Kelvin Medical stock in late 2017 and

22 early 2018 through matched trades.
23        25.   On a November 27, 2017 recorded call with CHS, Giguiere made
24 several references to manipulating Kelvin Medical stock.                    For example,
25 Giguiere stated:       "Now,   if we have 1.5 million shares,             well,    we have
26 three million shares to sell, well then that's, we can suck down a lot
27 of traffic, right?       ... Because we can manage -- the nice thing about it
28 is we can manage the price appreciation."

                                                    10
      Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.12 Page 12 of 24



 1         26.    On the same call, CHS asked Giguiere "where would you like to

 2 see it on the 27th." Based on other statements during the call, I believe

 3 this question refers to the planned promotion start date on December 27,

 4 2017.     Giguiere responded "a dollar."             Giguiere also stated on the call:

 5 "We've got 2.9 million shares, um, that, you know, we'll be able to sell

 6 as we allow this thing to go from a dollar to let's say 2 dollars."

 7         27.    On November 29, 2017, Giguiere stated in a message to Lindsay

 8 and CHS, "I have offers of $5,000 GTC ["good til close" orders] laddered

 9 in .10 increments up to 1. 00 FYI .... so you guys can do your thing now

10 as BMA is clear."

11         28.    In a     November   30,   2017    text,   CHS   stated,    in part:    "ollie

12   [Lindsay],    Thanks for the KV[MD]           support bids/buys today.      I   think and

13 please G [Giguiere]         chime in,      it can just rest a       few days."       Lindsay

14 responded:      "Yes.     I'm leaking the ticker to a           few greedy people in a

15 vague fashion.           Bids should be ther         [sic].    But I     agree w/    [CHS]."

16 Giguiere added:         "I suggest 1500 to 2000 shares a day in KV[MD] at                .55

17 and I will just have a large offer there showing min, for the next 5 to

18 7 trading days.          let's let a week go by right here with a little volume

19 and at this price. then we can move it."

20         29.    On December 5,      2017,   Giguiere sent a message to Lindsay and

21 CHS stating "I will move BMA [Giguiere's brokerage firm] to offer 3,000

22 at . 75 ... , meaning I will drop them to 3000 from 50000 ... and then Ollie

23   [Oliver Lindsay] can come in alongside them at .75."                   He then stated "I

24 will have BMA then move to . 85 at 1000.                 ... So they can sell a touch up

25 to 1.     ... so will have them at . 95 for 1000 and 1 for 1000."                   Giguiere

2 6 also explained the reason for these bids and offers:                     "so it moves in

27 nickles [sic]."

28

                                                   11
     Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.13 Page 13 of 24



 1        30.    On     and   in    many    additional      recorded       calls   and    messages,

 2 Giguiere made statements similar to the foregoing that,                           based on my

 3 training and experience, represent an effort to coordinate trading and

 4 thereby      increase      the published price           and    trading volume         of    Kelvin

 5 Medical's stock.

 6        31.    On December 8,           2017, Lindsay stated on a recorded call with
 7 CHS, "for some reason I'm a little bit, uh, hesitant about typing in all

 8 these details into this app.                    You can just imagine if it finds its

 9 way somewhere its fairly, ah, incriminating."

10        32.    On December 20, 2017, Lindsay stated on a recorded call with

11 CHS:   "You and I talked about this before.                    I just mentioned to Gannon
12 that some of these text messages look just like really evil.                           I'd rather

13 just pick up the phone."
14        33.    On a March 14,            2018   call with Giguiere,         Lindsay and CHS,

15 Lindsay stated "I don't like typing some of this,                        these details in so
16 that's why I wanted to give a quick call."                       Giguiere replied:           "No,   I

17 totally agree, calls are, are, better, not trackable."

18        Corporate Disclosures
19        34.    On or about August 1, 2016, Kelvin Medical submitted to the

20 SEC a registration statement on Form s-1 that stated: "We are a Medical

21 Device technology company that                 engages    in the development,           eventual

22 production and sale of a hot cold treatment device."                              The device,

23 according to the registration statement, was known as "Therm-N-Ice."
24        35.    On or about December 11,               2017,     Giguiere participated on a
25 recorded      call    with      CHS.     Giguiere     stated:     "If    you    look    at    their
26 materials, and you look at their S-1, there's really nothing, okay.                             And
27 when you ask management, there's really ... there's kind of nothing there."
28 CHS responded,        in part,         "so you' re expanding his company                    and his

                                                   12
     Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.14 Page 14 of 24



 1 story."      Giguiere replied: "Substantially.... We're making the whole story
 2 up.    I mean this guy's story is I can put on a heat pad and a cold pad
 3 at the same time.            Not interesting."
 4        36.    Giguiere stated on a January 17, 2018 group chat with Lindsay

 5 and CHS that he "[s] ent out KV Framework doc they are preparing to file

 6 8K on. ,,
 7        37.    On or about January 18, 2017, Kelvin Medical submitted to the

 8 SEC a current report on SEC Form 8-K that stated "Kelvin Medical, Inc.

 9 is    focused      on   developing         and    launching         next    generation       telehealth
10 wearable      technologies,          for        tracking,      diagnostics,         and   therapeutic
11 delivery,       that    positively         impact     one's     health          and well-being.     Our

12 strategy not only focuses on those seeking to age gracefully and pain

13 free through telehealth management,                      but also on the most competitive

14 athlete working to maximize their bodily output.                                 Our Company intends

15 to leverage artificial intelligence and machine learning combined with

16 the    latest       advancements           in     monitoring         and    therapeutic       delivery

17 technologies to increase the recovery and performance of the body."
18        38.    On a January 18, 2018 call with CHS, Giguiere stated: "When,

19 when this was presented to them [Kelvin Medical management] their jaws

20 just hit the table            'cuz they're like             'I don't even know what you're

21 talking about but it sounds great.'"

22        Promotional Activity
23        39.    As    previously       discussed,          CHS    has    reported       that    Giguiere
24 manages      and    controls     a   website        known      as    TheMoneyStreet. com,         which
25 promotes certain companies and their stocks.                          CHS states that he worked
26 with    Giguiere        on   several        stock     promotions           on    TheMoneyStreet.com,
27 including the promotion of Kelvin Medical and Eco Science Solutions.

28

                                                       13
     Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.15 Page 15 of 24



 1       40.     On a recorded January 18, 2018 call with CHS, Giguiere stated

 2 that TheMoneyStreet.com's "landing page"                 for its promotion of Kelvin

 3 Medical     was   live,   but     "hidden".        According   to   Giguiere' s   recorded

 4 statements,       and   agents'    review     of    TheMoneyStreet.com     website,    the
 5 landing page became accessible to                  the public beginning on or about

 6 January 29, 2018 through in or about March 2018.
 7       41.     I   am aware of evidence that Lindsay hired a phone room to

 8 promote Kelvin Medical stock.             In a December 18,         2017 message to CHS

 9 about trading in Kelvin Medical stock, Lindsay attributed some trades

10 to a phone room.        "The bids this morning were phone room.            He'll do more

11 tomorrow. "
12       42.     According    to   popular     financial    websites,     Kelvin Medical' s

13 stock price increased significantly during the period that Giguiere and

14 Lindsay were involved in manipulative trading and promoting the stock.

15 Its share price on November 29, 2017 was approximately $.22 per share.

16 By March 20, 2018, the price was up to approximately $1.60 per share.

17       False Statements to Securities Brokers
18       43.     On October 25,       2017, Giguiere represented to his securities
19 broker in a "Rule 144 Seller's Representation Letter" that he "is not

20 at present and has         not been during the preceding three months,                  an
21 officer, director, or 10% shareholder of the Company or in any other way

22 an   'affiliate'     of the Company."          Shortly thereafter,       on November 1,
23 2017, Giguiere signed a questionnaire in which he answered "no" to the
24 question "[d] oes the client [Giguiere] have any relationship with the

25 issuer or its securities?"
26       Sales of Kelvin Medical Stock
27       44.     According    to   brokerage     records,    Phenix Venture' s       domestic
28 brokerage account obtained over $1.6 million from the sale of 1.5 million

                                                 14
     Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.16 Page 16 of 24



 1 shares of Kelvin Medical stock from on or about November 29, 2017 through

 2 on or about January 16,          2018.   Many of these sales were to Lindsay's

 3 clients.

 4         45.   In a   March 12,     2018 message to Lindsay and CHS,     Giguiere

 5 stated: "as for the 1.5 [million shares] you have at CMGT, let's offload
 6 that as quickly as we can... 3M [shares] more coming .. so net net would like

 7 to get 1.5 [million] sold at 1.5 [dollars per share] and change and the

 8 3m [shares] sold at 2.5 to 3 [per share]."            Lindsay replied "yes!!"

 9         46.   Based on a   review of brokerage records,        from on or about
10 December 8, 2017 through on or about March 15, 2018, Lindsay sold, or

11 caused to be sold, approximately 263,000 shares of Kelvin Medical stock

12 from the CMGT Accounts for gross proceeds of approximately $375,110.49.

13         The SEC's Suspension of Trading in Kelvin Medical Stock

14         47.   Based on information provided by the FBI, and the SEC's own

15 analysis of the risks to investors who might transact in Kelvin Medical

16 stock,    the SEC suspended trading in the company's stock on March 20,

17 2018.
18         48.   Giguiere, Lindsay and CHS discussed what may have caused the
19 suspension,     and the ramifications,         in many calls and messages,   which

20 began the same day they learned of the suspension.
21         49.   On a recorded March 20,       2018 with CHS,   Giguiere speculated

22 that the SEC reviewed Kelvin Medical's corporate disclosures and trading

23 activity and concluded that the suspension was put in place because of
24 several factors, including a significant increase in the company's stock
25 price, and the lack of a product, employees, business or financing.

26 THE MANIPULATION SCHEME REGARDING ECO SCIENCE SOLUTIONS, INC. STOCK
27         50.   According to CHS, he and Giguiere were involved in an effort
28 to manipulate the market for Eco Science Solutions;              this effort was

                                             15
     l   Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.17 Page 17 of 24



 1 similar in many respects to the Kelvin Medical scheme described above.

 2 The scheme regarding Eco Science Solutions took place before CHS began

 3 cooperating -        therefore,       the evidence concerning the scheme consists,

 4 in large part,          on brokerage records,            documents obtained from and an

 5 analysis        performed       by    FINRA     (the     Financial      Industry       ~egulatory

 6   ~uthority),     a review of TheMoneyStreet.com, and statements by CHS during

 7 his debriefs with agents and regulatory personnel.

 8          Control over Eco Science Solutions Stock

 9          51.    According to CHS, Mitchell proposed that CHS promote, or find

10 promotion        for,     Eco    Science      Solutions      stock.         Mitchell      supplied

11 shareholder lists and information about the company's payables.                            CHS and

12 Giguiere discussed Eco Science Solutions,                     and decided to promote the

13 stock.
14          52.    According       to   CHS,   Giguiere       played     the   creative      role   by

15 developing Eco Science Solutions' new business plan, working on press

16 releases,        and creating content          for      TheMoneyStreet. com' s     Eco Science

17 Solutions promotion.
18          53.    Brokerage       records     show    that    CHS's    wife    (or   then-fiance)

19 represented to the brokerage that an entity she controlled had obtained

20 a $100,000 convertible note from Eco Science Solutions.                            CHS,    through
21 his wife, converted $3,900 of that note into 1.3 million shares of Eco

22 Science Solutions stock on or about January 12, 2016.

23          54.    According to FINRA' s          analysis,     CHS deposited 1 million of
24 these shares        into a       brokerage account he controlled.                  According to
2 5 FINRA' s      analysis   and CHS,        CHS also      traded lesser quantities           of Eco
26 Science Solutions stock in nominee accounts                         (in the names of family
27 members and a business associate of Giguiere's) to create the appearance

28 of activity in the stock.

                                                      16
     Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.18 Page 18 of 24



 1         55.    According to an SEC press release, the SEC initiated a subpoena

 2 enforcement action against CHS, i.e., an effort to force compliance with

 3 an investigative subpoena.          According to CHS, around that time, CHS's

 4 brokerage firm suspended trading in his account,                and FINRA questioned

 5 Eco Science Solutions management about whether they knew CHS or his
 6 wife.

 7         56.    According to CHS,     in response to rising concerns regarding

 8 using CHS' s     name in connection with Eco Science Solutions,             Giguiere

 9 sought    to    take custody of     the Eco Science Solutions stock himself.
10 Giguiere therefore obtained millions of shares pursuant to purported

11 asset purchase and consulting agreements with Eco Science Solutions.
12 Giguiere deposited these shares into his own accounts and sold them

13 during the promotional period, as described below.

14         Press Releases and Corporate Disclosures
15         57.    According to     documents   obtained from FINRA,       Mitchell   sent
16 FINRA personnel an email describing the process by which Eco Science

17 Solutions       created   and    published       its   press   releases.    Mitchell

18 represented that the "Executive Team determines what the Company is
19 completing . ... They then communicate the event to their Account Manager

20 with     [Separation Degrees],       [a   Separation Degrees]      Copy Editor    then

21 creates a draft press release."           An   amended registration statement that

22 Eco Science Solutions submitted to the SEC on SEC Form S-1 states that

23 "Gannon Giguiere is the President of Separation Degrees - One, Inc.                ~"

24         58.    Eco Science Solutions purportedly pursued several business
25 lines from 2014 through 2017.             According to an annual report that Eco
26 Science Solutions filed with the SEC, and the company's corporate press

27 releases:

28

                                               17
      Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.19 Page 19 of 24



 1                  a.     In 2014, the company was focused on what appears to have

 2 been an advanced spark plug, the "EcoFlora Plug, based on its 'Internal

 3 Pre-Combustion Chamber High Efficiency Spark Plug'                            technology,     [which

 4 had] patent pending applications both in Canada and worldwide."
 5                  b.     In 2015, Eco Science Solutions purported to purchase from

 6 an entity controlled by CHS, "a certain technology application known as

 7   'Stay     Hydrated'"        in    exchange      for     1,500,000    shares    of    Eco   Science

 8 Solutions stock.              According to CHS,           this was a sham transaction,           and
 9 there was no real technology application associated with this product.

10                  c.     In 2016,      Eco Science Solutions claimed it                  "operate[d]

11 Herbo and develop[ed]               solutions that empower cannabis enthusiasts in
12 their pursuit and enjoyment of their cannabis lifestyle."                              Herbo was an

13 app to facilitate the delivery of marijuana after an online purchase.

14                  d.     In 2017, Eco Science Solutions claimed to be "a premier

15 health,         wellness      and   alternative         medicines     business    by   effectively

16 servicing and connecting wisely conscious consumers with like-minded

17 businesses. "

18                  e.     Also in 2017,           Eco Science Solutions announced that it

19 "will operate           [a]    Bank as      a   wholly-owned subsidiary of Eco Science

20 Solutions, Inc. ESSI will own and operate a financial banking division

21 providing payment processing, cash management and financial services to
22 its customers in the cannabis industry."                       The release also represented

23 that      Eco Science Solution had                "expressions        of   interest,    along with
24 preliminary           commitments      to       deposit     sums    between     $300,000,000     and
25 $600,000,000."
26           59.    The company also put out a number of press releases during
27 each of the promotion periods at issue (discussed below) .                              Among them
28 were announcements of a share buyback program, an issuance of shares to

                                                       18
     Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.20 Page 20 of 24



 1 Separation Degrees-One, Inc., the development of the Herbo app, its role

 2 as   a    sponsor        for   a    cannabis    conference      to    "create positive public
 3 awareness of medical marijuana," and the launch of Fi trix (which appears

 4 to be an app with some similarities to the popular Fitbit app.
 5          Promotional Efforts

 6          60.   According to documents obtained from FINRA, and investigators'

 7 review of the website, TheMoneyStreet.com promoted Eco Science Solutions

 8 and its stock from at least as early as February 2016 through at least

 9 in or about May 2016.
10          61.   According to popular financial websites, in the period before

11 the promotions ran                 (December 1,    2015 through January 21,            2016),    Eco

12 Science Solutions' average daily volume was 1,225 shares, and its price

13 was less than $.02 per share.                     By January 2017,           the price was up to

14 $4.80 per share on average daily volume exceeding 800,000 shares.

15          False Statements to Securities Brokers

16          62.   When       Separation        Degrees-One,       Inc.   deposited     shares      in   a

17 brokerage account,             Giguiere submitted a             "Stock Promotion Affidavit           /1




18 under his signature.                    It represented that "I am not involved in any

19 promotion activities whatsoever.                      Third parties,          of which    I   cannot

20 control, will/may opine on what they choose on any security listed, on

21 any exchange.       11




22          Sales of Eco Science Solutions Stock

23          63.   According           to    documents        obtained    from    FINRA,     Giguiere's
24 accounts at two domestic brokerage firms sold over 5.8 million shares
25 of Eco Science Solutions stock into the open market for over $8.5 million
26 between July 5, 2016 and January 18, 2017.

27

28

                                                        19
      Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.21 Page 21 of 24



 1                PROBABLE CAUSE SURROUNDING THE SUBJECT TELEPHONE

 2        64.    The SUBJECT TELEPHONE was seized from Giguiere by the FBI on

 3 July   5,    2018,   at   the    time      Giguiere    was    arrested    pursuant   to   the

 4 indictment in this case.

 5        65.    Giguiere    (who lives        in Orange County,      California),      Lindsay

 6   (who lived in the Cayman Islands), and CHS communicated frequently over

 7 the course of the Kelvin Medical scheme,                 and Giguiere and CHS did the

 8 same   over    the   course     of   the    Eco     Science   Solutions    Scheme.    These

 9 communications included a significant volume of phone calls, emails, and

10 text messages,       including messages transmitted via encrypted messaging

11 platforms, such as WhatsApp and Snapchat.

12        66.    Giguiere gave to CHS a              specific phone number by which CHS

13 could communicate with Giguiere.              CHS used this phone number to contact

14 Giguiere throughout the manipulation schemes described above.                    After the

15 SUBJECT TELEPHONE was seized,              the FBI called the number that Giguiere

16 gave to CHS, and the SUBJECT TELEPHONE rang.

17        67.    On a recorded call,          CHS asked Giguiere what devices he uses

18 to communicate with CHS.             Giguiere stated he uses a Google Pixel phone

19 for all of his communications,              including SnapChat and WhatsApp,          except

20 he uses his computer for Skype calls with Lindsay and CHS, and uses both

21 his computer and phone for communicating by email.                  Giguiere also stated

22

23

24

25

26

27

28

                                                  20
     Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.22 Page 22 of 24



 1 his intention to obtain "black box phones" due to concerns about recent,

 2 highly publicized data breaches.

 3        68.   Based on training and experience, the encrypted apps Giguiere
 4 used to communicate with Lindsay and CHS are often used on a cell phone,

 5 and these apps are readily available in the relevant app stores.

 6                   PROCEDURES FOR ELECTRONICALLY STORED INFORMATION

 7        69.   It is not possible to determine, merely by knowing the cellular

 8 telephone's       make,   model    and serial        number,     the nature and types            of

 9 services to which the device is subscribed and the nature of the data

10 stored on the device.              Cellular devices today can be simple cellular

11 telephones and text message devices, can include cameras, can serve as

12 personal digital assistants and have functions such as calendars and

13 full address books and can be mini-computers allowing for electronic

14 mail   services,         web   services   and    rudimentary          word    processing.       An

15 increasing number of cellular service providers now allow for                                 their

16 subscribers to access their device over the internet and remotely destroy

17 all of the data contained on the device.                    For that reason,         the device

18 may only be powered in a secure environment or, if possible, started in
19 "flight mode" which disables access                  to the network.            Unlike typical

20 computers,        many cellular telephones do not have hard drives or hard
21 drive equivalents and store information in volatile memory within the

22 device or in memory cards inserted into the device.                          Current technology

23 provides some solutions for acquiring some of the data stored in some
24 cellular telephone models using forensic hardware and software.                                Even
25 if   some    of    the    stored    information       on   the   device       may   be   acquired
26 forensically, not all of the data subject to seizure may be so acquired.
27 For devices that are not subject to forensic data acquisition or that
28 have potentially relevant             data   stored that         is    not    subject    to   such

                                                   21
         Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.23 Page 23 of 24



 1 acquisition,        the examiner must inspect the device manually and record

 2 the process and the results using digital photography.                      This process is

 3 time and labor intensive and may take weeks or longer.

 4          70.    Following the issuance of this warrant,                 investigators will

 5 collect the subject cellular telephone and subject it to analysis.                          All

 6 forensic analysis of the data contained within the telephone and its

 7 memory card will employ search protocols directed exclusively to the

 8 identification and extraction of data within the scope of this warrant.

 9          71.    Based    on   the   foregoing,        identifying   and    extracting      data

10 subject to seizure pursuant to this warrant may require a range of data

11 analysis        techniques,    including manual review,          and,     consequently,     may

12 take weeks or months.           The personnel conducting the identification and

13 extraction of data will complete the analysis within ninety (90) days,

14 absent further application to this court.

15                                            CONCLUSION

16          72.    Based on the foregoing,           there is probable cause to believe

17 that      the    items   identified       in    Attachment    B have    been   used   in    the

18 commission         of    a    crime       and    constitute     evidence,      fruits,      and

19 instrumentalities of violations of conspiracy to commit securities fraud

20 in violation of 18 U.S.C.             §   371, and securities fraud in violation of

21 15     u.s.c.   § § 78j(b), 78ff, and 17 C.F.R. § 240.lOb-5,

22 I I

23 I I

24 I I

25 I I

26 I I

27 I I

28 I I

                                                    22
      Case 3:18-mj-06296-BLM Document 1 Filed 12/14/18 PageID.24 Page 24 of 24



 1 and will    be   found   at   the   telephone   to   be   searched as   provided   in

 2 Attachment A.

 3

 4                                      Sp~Agent John Roberts
                                        Federal Bureau of Investigation
 5

 6
     Subscribed and sworn to before me this        //f!§.ay   of December, 2018.
 7

 8

 9

10                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             23
